Exhibit 10.20

LOGO [g88351g72g91.jpg]

 

 

Enterprise Compensation Management

December 19, 2008

Mr. Christopher Power

64 Cudworth Lane

Sudbury, MA 01776

 

Re: Separation Agreement and Release

Dear Chris,

This letter (the “Letter Agreement”) summarizes our understanding regarding your
separation from employment with Salary.com, Inc. (“Salary.com”). Your separation
from employment will be effective as of the close of business on May 14, 2008
(the “Separation Date”). As of the Separation Date, your salary, wages,
commissions or bonuses (if any), vacation accrual and all other benefits and
compensation of every kind or nature from Salary.com will cease except as
required by federal or state law, or otherwise set forth below. You acknowledge
that from and after the Separation Date, you shall have no authority to
represent yourself as an employee or agent of Salary.com, and you agree not to
represent yourself in the future as an employee or agent of Salary.com.

1. Vacation Pay. You will be paid for all accrued and unused vacation time
through the Termination Date. Such vacation pay will be paid to you by check on
the Separation Date.

2. Consideration. In consideration of the promises agreed to by you in this
Letter Agreement (including your promises contained in the General Release of
Claims and Covenant Not to Sue section, below), Salary.com will (a) pay you a
lump-sum cash severance amount of one hundred and fifty thousand dollars
($150,000) less applicable tax deductions, other withholdings required by law,
and authorized deductions; and (b) provide you with medical and dental benefits
as described in the COBRA section below (collectively referred to as the
“Severance Benefits”). Salary.com’s obligation to pay you the Severance Benefits
is subject to and conditioned upon Salary.com’s receipt of this Letter Agreement
signed by you, the expiration of the seven (7) day revocation period contained
in paragraph 6, and your adherence to the terms of this Letter Agreement.
Salary.com shall pay you the lump-sum cash severance amount identified above on
March 31, 2009, or within five (5) business days before or after that date.

3. COBRA. Effective upon the Separation Date, you will have the opportunity to
continue the group medical and dental insurance coverage you currently receive
through the medical insurance plan offered by Salary.com to its employees, to
the extent that you are so entitled under the federal law known as the
Consolidated Omnibus Budget Reconciliation Act, 29 U.S.C. §§1161-1168 (COBRA).
If you are eligible under COBRA, a

195 West Street            Waltham, MA 02451            Tel:
781-464-7300            Fax: 781-464-7310            www.salary.com



--------------------------------------------------------------------------------

notice to you concerning COBRA rights and obligations will be forwarded to you.
If you elect to continue your coverage pursuant to COBRA, Salary.com will
continue to pay the employer’s portion of your medical and dental insurance
premiums for the period from the Separation Date through May 31, 2008, under the
terms in effect on the Separation Date. If you would like to remain eligible for
COBRA coverage and choose to continue to receive such coverage after May 31,
2008 you will be responsible for notifying the HR department and paying the full
insurance premium.

4. Restricted Stock. You acknowledge and agree that you do not have now, and
will not in the future have, rights to vest in any restricted stock award or
stock options under any stock incentive plan (of whatever name or kind) that you
participated in or were eligible to participate in during your employment with
Salary.com.

5. General Release of Claims and Covenant Not to Sue. In consideration of the
Severance Benefits, you, for yourself and your heirs, legal representatives,
beneficiaries, assigns and successors in interest, hereby knowingly and
voluntarily release and forever discharge Salary.com, its successors, assigns,
parent corporations, affiliates, subsidiaries, and all of their respective past,
present or future shareholders, officers, directors, employees, agents,
attorneys and representatives, whether in their individual or official
capacities, (“Company Released Parties”) from any and all actions or causes of
action, suits, debts, claims, complaints, contracts, controversies, agreements,
promises, damages, claims for attorneys’ fees, costs, interest, punitive damages
or reinstatement, judgments and demands whatsoever, in law or equity, you now
have, may have or ever had, whether known or unknown, suspected or unsuspected,
from the beginning of the world to this date, including, without limitation, any
claims under the Age Discrimination in Employment Act, 29 U.S.C. §621 et seq.;
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.; the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §1000 et
seq.; the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.;
Massachusetts General Laws, Chapters 149, 151B, 214; the Massachusetts Civil
Rights Act; the Massachusetts Equal Rights Act; claims for breach of contract or
based on tort; and any other statutory, regulatory or common law causes of
action (the “Released Claims”). You hereby acknowledge and understand that this
is a General Release and by signing this Agreement you are giving up your rights
to file any claim in any court and to seek and/or receive any form of
compensation arising from your employment or separation from employment.

To the extent permitted by law, you specifically agree not to commence any legal
action in any state or federal court (an “Action”) against any of the Company
Released Parties arising out of or in connection with the Released Claims. To
the extent permitted by law, you expressly agree that if you commence such an
Action in violation of this Agreement, you shall indemnify the Company Released
Parties for the full and complete costs of defending such an Action and
enforcing this Agreement, including reasonable attorneys’ fees (whether incurred
in a third party action or in an action to enforce this Agreement), court costs,
and other related expenses. This Agreement does not act as a waiver or release
of any complaints or charges that you cannot by law waive or release, and does
not prohibit you from: (i) challenging, in a court of law or other forum, the
validity of this release under the federal Age Discrimination in Employment Act

Page 2 of 6



--------------------------------------------------------------------------------

(“ADEA”), (ii) filing a charge or complaint with the Equal Employment
Opportunity Commission (“EEOC”), the Massachusetts Commission Against
Discrimination (“MCAD”), or any other state or federal agency, or
(iii) participating in any investigation or proceeding conducted by the EEOC,
MCAD or any other federal, state or local governmental agency.

6. Acknowledgments/ADEA Disclosures. You acknowledge and agree that you
understand the meaning of this Agreement and that you freely and voluntarily
enter into it and the General Release contained herein. You agree that no fact,
evidence, event, or transaction, whether known or unknown, shall affect in any
manner the final and unconditional nature of the agreements and releases set
forth herein.

You acknowledge that you have been advised:

 

  (i) that you have twenty-one (21) days to consider this General Release;

 

  (ii) to consult with an attorney prior to executing it;

 

  (iii) that this release does not release any claims that arise after the
execution of this release; and

 

  (iv) for a period of seven (7) days after executing this General Release, you
may revoke this General Release by providing written notice of such revocation
to Nicholas Camelio, Vice President of Human Resources at the address of
Salary.com set forth above and this General Release shall not become effective
or enforceable until such seven-day period has expired.

In the event that you execute this Agreement and General Release prior to the
expiration of the twenty one (21) day period during which you may consider it,
you represent and acknowledge that you have done so voluntarily and of your own
free will without any coercion or compulsion of any nature by Salary.com or
anyone associated with Salary.com.

7. Cooperation. After the Separation Date you will make yourself available to
the Company either by telephone or, if the Company believes necessary, in person
upon reasonable notice, to assist the Company in connection with any matter
relating to services performed by you on behalf of the Company prior to the
Separation Date. You further agree that you will cooperate fully with the
Company in the defense or prosecution of any claims or actions now in existence
or which may be brought or threatened in the future against or on behalf of the
Company, its directors, shareholders, officers, or employees. Unless the amount
of time required of you by the Company exceeds five (5) hours per week, your
assistance shall be provided to the Company without the requirement for the
Company to provide you any additional consideration. The Company shall pay you
at an hourly rate of $250 per hour for any hours required in excess of five
hours per week. Your cooperation

Page 3 of 6



--------------------------------------------------------------------------------

shall include, without limitation, your being available to meet with the Company
to prepare for any audit, review or proceeding (including depositions), to
provide affidavits, to assist with any audit, inspection, proceeding or other
review or inquiry, and to act as a witness in connection with any litigation or
other legal proceeding affecting the Company. You further agree that should you
be contacted (directly or indirectly) by any individual or any person
representing an individual or entity that is or may be legally or competitively
adverse to the Company in connection with any claims or legal proceedings, you
will promptly notify the General Counsel of the Company of that fact in writing,
but in no event later than 48 hours or immediately if you already have been so
contacted. Such notification shall include a reasonable description of the
content of the communication with the legally or competitively adverse
individual or entity.

8. Mutual Non-disparagement/Non-defamation. You agree that you will not make any
disparaging, negative or adverse remarks whatsoever, whether in public or
private, concerning Salary.com, including its employees, members of its board of
directors, business, products/services, and customers. You further agree not to
provide any non-public information with respect to Salary.com to any third party
for any reason. Without limiting the foregoing, you agree to direct any
inquiries regarding Salary.com from investors, prospective investors, analysts,
investment bankers and the like to Salary.com’s Chief Financial Officer, and
agree that you will not respond to any such inquiries. For its part, Salary.com
will not make any disparaging, negative or adverse remarks whatsoever, whether
in public or private, concerning you or services performed by you on behalf of
the Company prior to the Separation Date.

9. Return of Property. All documents, records, materials, software, equipment,
and other physical property, and all copies of any of the foregoing that have
come into your possession or been produced by you in connection with your
employment have been and remain the sole property of Salary.com. You confirm
that you have returned to Salary.com all such items and no severance payments
will be paid to you until all such items are returned. You further confirm that
you have returned or deleted any such items or copies thereof that may be stored
on your home computer, cellular telephone or any other device or medium. You
agree to comply with all Salary.com security policies regarding the return
and/or destruction of all Salary.com items.

10. Confidentiality of Salary.com Information. You reaffirm the existence and
validity of, and acknowledge that you are bound by the terms of the Employee
Noncompetition, Nondisclosure and Developments Agreement between you and
Salary.com dated 01/11/2008 which, among other things requires you to maintain
the confidentiality of Salary.com information and not to compete with Salary.com
for a specified period of time. You further agree that you shall abide by any
and all common-law and statutory obligations relating to protection and
non-disclosure of Salary.com trade secrets and confidential and proprietary
documents and information.

11. Confidentiality of Letter Agreement. Except as set forth in this paragraph
11, you agree to keep the existence, terms, and amount of this Letter Agreement
completely confidential. You agree not to disclose the existence, terms, or
amount of this Letter Agreement to any business or individual other than
immediate family members,

Page 4 of 6



--------------------------------------------------------------------------------

legal counsel, and/or a financial advisor, provided that any such individual to
whom disclosure is made agrees to be bound by the confidentiality obligations in
this paragraph 11. You may disclose the existence, terms, and amount of this
Letter Agreement to the extent required by lawful summons, subpoena, or other
legal process or otherwise by law, or to the extent necessary to enforce your
rights under this Letter Agreement, provided that, if you anticipate making such
disclosure, you shall give at least five (5) days prior advance written notice
to Salary.com’s General Counsel. Nothing in this paragraph shall prevent you
from cooperating with or participating in any proceeding before the EEOC, the
MCAD or any other federal, state or local governmental agency.

12. Settlement of Obligations. You must settle any outstanding personal
obligations that you may have with Salary.com and ensure that all pending
expense reports are reconciled no later than two weeks from your Termination
Date. To the extent allowed by law, you agree that any outstanding obligations
and unreconciled expenses remaining after the date that is two weeks from your
Termination Date will be deducted from any payments owed to you by Salary.com.

13. Unemployment Compensation. You agree that Salary.com has provided you with
information regarding how to apply for unemployment benefits. Salary.com makes
no representation regarding whether you are entitled to such benefits.

14. Settlement of Amounts Due. You agree that the payments and benefits
mentioned in this Letter Agreement (along with payments/benefits previously
provided to you by Salary.com) are the only payments and benefits you will
receive in connection with your employment and its termination, and that they
completely satisfy all liabilities of Salary.com to you arising prior to the
date of this Letter Agreement, and you agree that you are not owed any amounts
for salary, wages, commissions, bonuses or vacation pay.

15. Complete Binding Agreement; Construction; Governing Law; Modification. This
Agreement, including the Employee Noncompetition, Nondisclosure and Developments
Agreement referenced above, is intended by the parties as a final written
expression of their agreement. All previous agreements or promises between
Salary.com and you, with the exception of the Employee Noncompetition,
Nondisclosure and Developments Agreement (which will remain in effect), are
superseded and void. This Letter Agreement shall be binding upon and inure to
the benefit of all the parties hereto and their respective heirs, successors and
assigns. In the event of any dispute, this Letter Agreement will be construed as
a whole, will be interpreted in accordance with its fair meaning, and will not
be construed strictly for or against either you or Salary.com. This Letter
Agreement will be governed by Massachusetts law, without giving effect to the
principles of conflict of law. This Letter Agreement may be modified only by a
written agreement signed by you and an authorized representative of Salary.com.

16. Severability. You and Salary.com hereby agree that each provision herein
shall be treated as a separate and independent clause, and the unenforceability
of any one clause shall in no way impair the enforceability of the other clauses
herein. If any term or provision of this Agreement shall, to any extent, be
found invalid or unenforceable by a court or governmental agency of competent
jurisdiction, the remainder of this Agreement shall not be affected, and shall
be valid and enforceable to the fullest extent permitted by law.

Page 5 of 6



--------------------------------------------------------------------------------

Please indicate your agreement to the terms of this Letter Agreement by signing
and dating the last page of the enclosed copy of this letter agreement, and
return it to me not later than the close of business on January 12, 2009, which
you acknowledge to be more than twenty-one (21) days from the date of your
receipt of this letter agreement. If this agreement is not returned by such
date, it shall expire.

 

SALARY.COM, INC.     /s/ G. Kent Plunkett     12/19/08

By: G. Kent Plunkett

       President and CEO

    Date EMPLOYEE     /s/ Christopher Power     1/21/09 Christopher Power    
Date

Page 6 of 6